         Case 1:19-cr-00109-DAD-BAM Document 90 Filed 09/11/20 Page 1 of 1


 1   NICHOLAS M. WOOLDRIDGE
     Nevada State Bar No.: 8732
 2   WOOLDRIDGE LAW LTD.
     400 SOUTH 7TH STREET, SUITE 400
 3   LAS VEGAS, NV 89101
     TELEPHONE: (702) 623-6362
 4   FACSIMILE: (702) 359-8494
     EMAIL: NICHOLAS@WOOLDRIDGELAWLV.COM
 5
     Attorney for Defendant
 6   *Admitted Pro Hac Vice
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 1:19-CR-00109-DAD-BAM

12                         Plaintiff,               AMENDED ORDER FOR TEMPORARY
                                                    RELEASE TO ATTEND FUNERAL
13         v.

14   JOHN JACOB GULLAT III,

15                         Defendant.

16
17          The defendant, John Jacob Gullat III, is ordered released from the Kern County Jail on

18   September 14, 2020, no later than 6:00 a.m. to Bruce Brown to attend his father’s funeral. Mr.

19   Brown is to have visual contact with the Defendant at all times during this period of release.

20   The Defendant shall be returned to the Kern County Jail no later than 7:00 p.m. on the same

21   day, September 14, 2020.

22
23   IT IS SO ORDERED.

24    Dated:     September 11, 2020
25                                                      UNITED STATES DISTRICT JUDGE

26
27
28

                                                    1
